 


109 HR 5159 IH: To posthumously award a Congressional gold medal on behalf of each person aboard United Airlines Flight 93 who helped resist the hijackers and caused the plane to crash.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5159 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Shuster (for himself, Mr. Tancredo, Mr. Coble, Mr. Wilson of South Carolina, Ms. Granger, Mr. Kuhl of New York, Mr. Simmons, Mr. Kline, Mr. Fitzpatrick of Pennsylvania, Ms. Hart, Mr. Gene Green of Texas, Mrs. Jo Ann Davis of Virginia, Mr. Hall, Mr. Brown of Ohio, Mr. Hobson, Mr. Peterson of Pennsylvania, Mr. Bishop of Georgia, Mr. McKeon, Mr. Franks of Arizona, Ms. Carson, Mr. McCaul of Texas, and Mr. Dent) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To posthumously award a Congressional gold medal on behalf of each person aboard United Airlines Flight 93 who helped resist the hijackers and caused the plane to crash. 
 
 
1.FindingsThe Congress finds as follows: 
(1)On September 11, 2001, United Airlines Flight 93, piloted by Captain James Dahl, departed from Newark International Airport at 8:01 a.m. on its scheduled route to San Francisco, California, with 7 crew members and 33 passengers on board.  
(2)Shortly after departure, United Airlines Flight 93 was hijacked by terrorists.  
(3)At 10:37 a.m., United Airlines Flight 93 crashed near Shanksville, Pennsylvania.  
(4)Evidence indicates that people aboard United Airlines Flight 93 learned that other hijacked planes had been used to attack the World Trade Center in New York City and resisted the actions of the hijackers on board.  
(5)The effort to resist the hijackers aboard United Airlines Flight 93 appears to have caused the plane to crash prematurely, potentially saving hundreds or thousands of lives and preventing the destruction of the White House, the Capitol, or another important symbol of freedom and democracy.  
(6)The passengers and crew aboard United Airlines Flight 93 demonstrated exceptional bravery, valor, and patriotism, and are worthy of the appreciation of the people of the United States. 
2.Congressional gold medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of the Congress, of a gold medal to the next of kin or personal representative of each passenger or crew member on board United Airlines Flight 93 who is identified by the Attorney General as having aided in the effort to resist the hijackers on board the plane, in recognition of heroic service to the Nation. 
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
4.Status of medals 
(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items. 
5.Authority to use fund amounts; proceeds of sale 
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 4 shall be deposited into the United States Mint Public Enterprise Fund. 
 
